Citation Nr: 1729343	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  13-25 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel







INTRODUCTION

The Veteran has active duty service in the United States Marine Corps from January 1967 to November 1969.  He was awarded a Combat Action Ribbon and a Vietnam Service Medal with three stars, among other devices.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, remand is necessary for proper development of the issue.  Preliminarily, the Board notes that the Veteran submitted a written statement in May 2014 indicating that the first physician he saw after separating from service for his skin condition was a Dr. J. F. M.  There is no indication that attempts have been made to solicit records from this doctor.  Therefore, with the Veteran's assistance the AOJ should attempt to solicit treatment records from this physician.  

The Veteran asserts that his skin disorder is a result of herbicide agent exposure from when he served in the Republic of Vietnam.  A VA examination has not been performed in connection with this claim.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain disease manifesting that an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  It is notable that the third prong which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In this case, the Veteran has sought treatment through VA for a skin disorder, and there are VA treatment notes wherein the Veteran has complained of having a skin rash on the arms since separation from service.  A July 1967 replacement health record examination report also shows findings of dry skin during service.  This evidence suggests that the Veteran may have a current skin disorder that may be associated with his service.  Therefore on remand the Veteran should be scheduled for a VA examination to determine whether there is a nexus between the Veteran's current skin disorder and active duty service.  

Lastly, the Veteran receives continuous treatment through VA, and the Board finds that the AOJ should obtain and associate with the file VA treatment records dated from August 2016 to present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from August 2016 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

2.  With the Veteran's assistance, obtain and associate with the record any treatment records from Dr. J. F. M, the physician noted in his May 2014 written statement.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

3.  Once all development is completed, schedule the Veteran for a VA examination to determine the nature and etiology of any skin disorder.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

Based on a review of the evidence the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any skin disorder began in service, was caused by service, or is otherwise related to service, to include the Veteran's exposure to herbicide agents in the Republic of Vietnam.   This opinion should consider the Veteran's lay statements and treatment records noting that he had a skin rash since separation from service, as well as the finding of dry skin during service.

In providing the requested opinion, the examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  

A complete rationale for any opinion expressed, to include citation to specific medical documents and clinical findings must be included in the report.

4.  After all development has been completed readjudicate the issue of entitlement to service connection for a skin disorder.  If the claim remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow an appropriate time for response before returning the appeal to the Board for review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




